internal_revenue_service number release date index number -------------------- ------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number -------------------- refer reply to cc tege eb qp2 plr-103777-18 date date legend taxpayer decedent decedent’s children state plan ------------------- ------------------------ ------------------------------------------------- -------------------------------------------- ------------------------------------------------------------------------ dear ---------------- this is in response to your request dated date in which your authorized representative on your behalf requested a ruling under sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalties of perjury in support of the requested ruling decedent died in and was survived by his wife taxpayer and his children decedent’s children at the time of his death decedent was employed by state and was a participant in a qualified_plan maintained by state under the terms of the plan upon a participant’s death plan proceeds become payable to the participant’s designated_beneficiary however if a participant does not have a valid designated_beneficiary in effect at the time of death the plan provides that the participant’s benefit will be payable to the participant’s estate because decedent did not have a designated_beneficiary in effect at the time of his death the entire plan benefit is payable to decedent’s estate because decedent died intestate his estate would have been payable to taxpayer and decedent’s children under state law however decedent’s children validly disclaimed plr-103777-18 their interests in decedent’s estate in the year of decedent’s death under state law decedent’s children are treated as though they predeceased the decedent because of the disclaimers as a result taxpayer is the sole beneficiary of decedent’s estate taxpayer as the surviving_spouse of decedent and sole beneficiary of decedent’s estate intends to cause the plan to pay decedent’s benefit to the estate and within days after the date of the distribution from the plan to roll the entire distribution from the plan into an ira set up and maintained in taxpayer’s name based on the above facts and representations you through your authorized representative request the following ruling taxpayer may roll over the plan benefit into an ira set up and maintained in taxpayer’s name provided that the rollover is completed within days after the date the distribution is made from the plan to the extent that the amount distributed from the plan is timely rolled over to that ira it will be excluded from taxpayer’s income under sec_402 of the code sec_402 of the code provides in general that any amount actually distributed to any distributee by any employee_trust as described in sec_401 of the code which is exempt from tax under sec_501 of the code shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code relating to annuities sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides generally that except as provided in subparagraph b hardship exception sec_402 will not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed similarly sec_1_402_c_-2 q a of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or any part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the 60th day following the date the employee received the distribution the amount contributed is not currently includible in gross_income sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions plr-103777-18 a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made - i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for a specified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon the hardship of the employee sec_402 of the code provides that a transfer to an eligible_retirement_plan described in clause i or ii of sec_402 of the code resulting in any portion of a distribution being excluded from gross_income under sec_402 of the code shall be treated as a rollover_contribution described in sec_408 under sec_402 of the code an individual_retirement_account described in sec_408 is an eligible_retirement_plan sec_402 of the code provides that if any distribution attributable to an employee is paid to the spouse of the employee after the employee’s death sec_402 through apply to the distribution in the same manner as if the spouse was the employee because decedent’s children disclaimed their interests in decedent’s estate under state law taxpayer is the sole beneficiary of decedent’s estate taxpayer intends to cause the plan to distribute decedent’s entire benefit under the plan to the estate and to roll over all of the proceeds to an ira established and maintained in taxpayer’s name within days after the date of the distribution from the plan because taxpayer is treated as an employee under sec_402 to the extent that she timely rolls over the amount of the distribution from the plan she may exclude that amount from income under sec_402 thus with respect to your ruling_request we conclude as follows taxpayer may roll over the plan benefit into an ira set up and maintained in taxpayer’s name provided that the rollover is completed within days after the date the distribution is made from the plan to the extent that the amount distributed from the plan is timely rolled over to that ira it will be excluded from taxpayer’s income under sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 plr-103777-18 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this letter is based on the representation that taxpayer is the sole beneficiary of dededent’s estate under state law and the assumption that the ira that will be established by taxpayer to facilitate the rollover described herein meets the requirements of sec_408 of the code at all relevant times this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely keith r kost senior technician reviewer qualified_plans branch office of associate chief_counsel tax exempt and government entities cc
